PER CURIAM.
This is an appeal from an order adjudging the appellants in contempt. The alleged contempt consisted in the act of the appellants in parting with property in their possession. It is claimed that this property belonged to the judgment debtor and that the appellants were restrained from parting with the same under the terms of an order in supplementary proceedings against the judgment debtor. The restraining order applied only to property belonging to the judgment debtor as to the title to which there was no substantial dispute. Code Civ. Proc. § 2447; First National Bank v. Gow, 139 App. Div. 576, 124 N. Y. Supp. 450-452. In this case it clearly appears that the appellants held the property under the terms of an overdue chattel mortgage from the judgment debtor. Under these circumstances, it cannot correctly be said that the title to the property in question was not the subject of substantial dispute.
It follows that the order must be reversed, with $10 costs and disbursements, and the motion to punish for contempt denied, with $10 costs. All concur.